Citation Nr: 1243510	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  00-17 645	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to June 1976.  He had prior periods of active duty or active duty for training from June 1972 to October 1972 and from June 16, 1973, to June 30, 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision by the Ft. Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In December 2002, the Board sought additional development of evidence under a regulation then in effect.  Thereafter, in November 2003 (by another Veterans Law Judge) and in November 2006 (by the undersigned) these matters were remanded for further development.  In May 2007, a hearing was held before a Decision Review Officer (DRO); a transcript of the hearing is associated with the claims file.  In December 2010, the Board dismissed the claim of service connection for PTSD and denied the appeals to reopen the claim of service connection for residuals of a left wrist injury/fracture and claims of service connection for degenerative joint disease (of the wrists, knees, hips, and ankles), a low back disability and chronic obstructive pulmonary disease; the Board also remanded for further development the matters of service connection for a variously diagnosed psychiatric disability other than PTSD and entitlement to a TDIU rating.  In May 2012, the Board (pursuant to Manlincon v. West, 12 Vet. App. 238 (1999)) remanded the matter of service connection for a variously diagnosed psychiatric disability other than PTSD for issuance of an SOC.  After the SOC in the matter was issued, the Veteran perfected his appeal in an October 2012 VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further on his part action is required.


REMAND

The Board finds the record inadequate for proper merits adjudication of the claims remaining on appeal, and that a remand for further development of the record is necessary.  
As is noted in November 2012 written argument by the Veteran's representative, records of private mental health treatment the Veteran received (from Comprehensive Mental Health Center of Tacoma-Pierce County) during his active duty service note "emotional disturbance" and depression.  Postservice treatment records show that he received psychiatric diagnoses of depressive disorder, anxiety and insomnia; he also received diagnoses of PTSD (a claim of service connection for which was dismissed by the Board in December 2010) and polysubstance abuse).  Notably, governing law (38 U.S.C.A. § 105(a), 1110) precludes compensation where a "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The record does not include a medical opinion as to whether any current psychiatric disability other than PTSD is related to the Veteran's service, to include the problems noted in the May 1976 private treatment reports.  Under the low threshold standard as to when a VA examination or medical opinion is necessary, a VA psychiatric evaluation to secure a medical nexus opinion is indicated.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

May 1976 private mental health treatment records show that the Veteran began treatment at such facility on April 13, 1976.  The initial records of such treatment have not been sought; as they may contain pertinent (even critical) evidence in the matter at hand, they must be secured.  Furthermore, a review of the Veteran's claims file also found that he continues to receive VA psychiatric treatment.  The most recent VA mental heath treatment records available for review [in Virtual VA] are dated in August 2012.  Updated pertinent VA treatment records are constructively of record, and must be secured.  

Because the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for a psychiatric disability other than PTSD consideration of the appeal seeking a TDIU rating is deferred pending resolution of the claim seeking service connection for a psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of psychiatric treatment he has received since his discharge from active duty service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  He must specifically provide releases for complete records pertaining to his treatment at Comprehensive Mental Health Center of Tacoma-Pierce County.  The RO should obtain for the record complete clinical records (those not yet secured) from all sources identified (to specifically include updated VA treatment records).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.  

2.  When the development sought above is completed, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  His claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of the entire record, the examiner should provide an opinion that responds to the following: 

(a)  What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies) other than PTSD?  Please identify any diagnosed psychiatric disability that is due to primary alcohol or drug abuse, or is not a chronic acquired psychiatric disability (e.g., personality disorder).  

(b)  For each chronic psychiatric disability diagnosed (other than PTSD, a personality disorder or one related to primary alcohol or drug abuse), please opine whether or not such, at least as likely as not (a 50 percent or better probability), is related to the Veteran's service, to include the problems noted in the May 1976 treatment records from Comprehensive Mental Health Center of Tacoma-Pierce County. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  After undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claims (the TDIU claim in light of the determination on the service connection for psychiatric disability claim. 38 C.F.R. § 3.158(a).  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

